Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Boerstoel et al. (US 2010/0001433) discloses a fiber made from an aramid polymer comprising imidazole groups, wherein the fiber further having a sulfur in amount of at least 0.1 wt.% ([0013-0016] and [0050].  However, Boerstoel fails to teach, suggest, or otherwise render obvious a yarn comprising an aramid comprising a protonated imidazole group containing associated sulfate anions with a tenacity of 32 cN/dtex or higher.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Linda Chau
/L.N.C/Examiner, Art Unit 1785   

/Holly Rickman/Primary Examiner, Art Unit 1785